Citation Nr: 0529222	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.  


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant's spouse had recognized guerilla service from 
March 8, 1945, to June 15, 1945, and service with the regular 
Philippine Army from June 16, 1945, to February 2, 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's spouse died in February 1988; his 
certificate of death provides that the immediate cause of 
death was acute asthmatic bronchopneumonia; no other causes 
or conditions were identified.  

3.  At the time of the appellant's spouse's death, service 
connection had not been established for any disability.

4.  The competent medical evidence does not indicate that the 
appellant's spouse's fatal acute asthmatic bronchopneumonia 
was related to active duty.

5.  The service department has certified that the appellant's 
spouse had recognized guerilla service from March 8, 1945, to 
June 15, 1945, and service with the regular Philippine Army 
from June 16, 1945, to February 2, 1946.  

6.  The appellant's claim for accrued benefits was received 
more than one year after her spouse's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the appellant's 
spouse's death is not warranted.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A & 5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

3.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the 
appellant's spouse have not been met.  38 U.S.C.A. §§ 101(2), 
107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

By letters dated in March 2002 and November 2003, the RO 
advised the appellant of the essential elements of the VCAA.  
The appellant was advised that VA would make reasonable 
efforts to help her get the evidence necessary to 
substantiate her claims, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

These letters provided the notice of all four elements that 
were discussed above, other than the need to request that the 
appellant provide any evidence in her possession that 
pertains to the claims.  The September 2003 Statement of the 
Case advised the appellant that VA would ask her to provide 
any evidence in her possession that pertains to the claims.  
Thus, the Board finds that VA fulfilled its duty to notify 
the appellant of the information and medical or lay evidence 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio, supra.  Any defect 
with regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The August 2002 rating decision on appeal and the September 
2003 Statement of the Case (SOC) notified the appellant of 
the relevant laws and regulations and essentially advised her 
of the evidence necessary to substantiate her claims.  The 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the appellant of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no indication from the claims folder or 
allegation from the appellant that any relevant evidence 
remains.  In June 2005, the appellant testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini, 
supra; Quartuccio, supra; Mayfield, supra.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA provided the appellant notice prior to the 
initial unfavorable AOJ decision.  

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The appellant's spouse died in February 1988; his certificate 
of death provides that the immediate cause of death was acute 
asthmatic bronchopneumonia; no other causes or conditions 
were identified.  At the time of his death, service 
connection had not been established for any disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In so finding, the Board observes that the appellant's 
spouse's service medical records are negative for complaints, 
symptoms, findings or diagnoses related to his fatal acute 
asthmatic bronchopneumonia.  The report of a June 1945 
physical examination shows that his lungs were normal.  The 
report of a February 1946 separation medical examination 
shows that his lungs were normal and a chest X-ray was 
negative.  A February 1946 Affidavit for Philippine Army 
Personnel reflects that he did not report any complaints, 
symptoms, findings, or diagnoses related to his fatal acute 
asthmatic bronchopneumonia.  

Various private medical records have been submitted that show 
post-service pulmonary treatment.  However, none of the 
private medical evidence relates that the appellant's 
spouse's pulmonary conditions began in service, or are in any 
way links his acute asthmatic bronchopneumonia to his 
service.  

For example, in a December 1971 statement, a municipal health 
officer/physician stated that he had treated the appellant's 
spouse from the later part of 1948 to the present time.  The 
veteran suffered from various symptoms, including recurrent 
dry hacking cough with streak of blood in the saliva every 
now and then, and chest and back pain and at times labored 
breathing.  In a January 1975 medical certificate, a 
physician stated that he had treated the veteran in January 
1975 for acute asthmatic bronchitis.  An April 2002 
certification from a private physician states that he treated 
the veteran in 1980 for acute asthmatic (sic) and bronchitis.  
A January 1979 treatment record shows a diagnosis that 
appears to be bronchial asthma.  

The Board also observes that the appellant herself testified 
that the veteran did not complain of difficulty breathing 
until the 1950's, after his service.  

The Board recognizes the appellant's assertion that her 
spouse's death was the result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that her spouse's death was 
related to his service.




Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the 
appellant's spouse died in July 1998.  The appellant's claim 
was received at the RO in November 2000, more than 2 years 
after her spouse's death.  Pursuant to VA law, the claim for 
accrued benefits was untimely.  Id.  Therefore, the appellant 
has no legal entitlement to accrued benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.


Death Pension Benefits

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  The statutes relating to VA pension benefits are 
found in 38 U.S.C. Chapter 15.  As the pension statutes are 
not found in 38 U.S.C. Chapter 11 or 38 U.S.C. Chapter 13, 
the appellant's spouse's service does not constitute 
qualifying service for that benefit.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In July 2002, the service department provided verification 
(AGUZ Form 632) of the veteran's military service.  His 
verified service was shown to be with the recognized guerilla 
service from March 8, 1945, to June 15, 1945, and with the 
regular Philippine Army from June 16, 1945, to February 2, 
1946.  

The appellant does not dispute this service.  Rather, her 
contention is that it is because of her spouse's recognized 
guerilla service that she is entitled to death pension 
benefits.  However, under 38 U.S.C. § 107(a), the veteran's 
recognized guerilla service from March 1945 to June 1945 
falls into the service period that has been deemed not to be 
active military service for the purpose of establishing 
entitlement to VA pension benefits, and therefore his 
guerilla service does not entitle the appellant to non-
service-connected death pension benefits.  Cacalda at 264, 
supra.  Thus, there is no legal basis on which the 
appellant's claim for death pension benefits can be based.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2005).  

As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  See Sabonis, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


